Exhibit 10.1

 

Execution Version

 

$600,000,000

 

ANTERO RESOURCES CORPORATION

 

5.000% Senior Notes due 2025

 

Purchase Agreement

 

December 7, 2016

 

J.P. Morgan Securities LLC

As Representative of the
several Initial Purchasers listed
in Schedule 1 hereto

 

c/o J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179

 

Ladies and Gentlemen:

 

Antero Resources Corporation, a Delaware corporation (the “Company”), proposes
to issue and sell to the several initial purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $600,000,000 aggregate principal amount of its 5.000% Senior
Notes due 2025 (the “Securities”).  The Securities will be issued pursuant to an
Indenture (the “Indenture”), to be dated as of the Closing Date (as defined
below), among the Company, the guarantors listed in Schedule 2 hereto (the
“Guarantors”), and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), and will be guaranteed on an unsecured senior basis by each of the
Guarantors (the “Guarantees”).  The Company and the Guarantors are referred to
collectively herein as the “Antero Entities.”

 

The Securities will be sold to the Initial Purchasers without registration under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption from registration thereunder.  The Antero Entities have prepared a
preliminary offering memorandum dated December 7, 2016 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities.  Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (this “Agreement”).  The Company hereby confirms that it has
authorized the use of the Preliminary Offering Memorandum, the other Time of
Sale Information (as defined below) and the Offering Memorandum in connection
with the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement.  Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Preliminary Offering
Memorandum.  References herein to the Preliminary Offering Memorandum, the Time
of Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein and any reference to
“amend,” “amendment” or “supplement” with respect to the Preliminary Offering
Memorandum or the Offering Memorandum shall be deemed to refer to and include
any documents filed after such date and incorporated by reference therein.

 

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Antero Entities prepared the following information (collectively,
the “Time of Sale Information”): the

 

--------------------------------------------------------------------------------


 

Preliminary Offering Memorandum, as supplemented and amended by the written
communications listed on Annex A hereto.

 

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below), substantially in the
form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Antero Entities will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.

 

The Antero Entities hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

 

1.                                      Purchase and Resale of the Securities. 
The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to: (i) 99.00% of the principal amount thereof for the first $550,000,000
in aggregate principal amount of Securities and (ii) 99.25% of the principal
amount thereof for the remaining $50,000,000 in aggregate principal amount of
Securities, plus accrued interest, if any, from December 7, 2016 to the Closing
Date.  The Company will not be obligated to deliver any of the Securities except
upon payment for all the Securities to be purchased as provided herein.

 

(a)                                 The Company understands that the Initial
Purchasers intend to offer the Securities for resale on the terms set forth in
the Time of Sale Information.  Each Initial Purchaser, severally and not
jointly, represents and warrants to, and agrees with, the Company that:

 

(i)                                     it is a qualified institutional buyer
within the meaning of Rule 144A under the Securities Act (a “QIB”) and an
accredited investor within the meaning of Rule 501(a) of Regulation D under the
Securities Act (“Regulation D”);

 

(ii)                                  it has not solicited offers for, or
offered or sold, and will not solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act;

 

(iii)                               it has not solicited offers for, or offered
or sold, and will not solicit offers for, or offer or sell the Securities as
part of its initial offering except within the United States to persons whom it
reasonably believes to be QIBs in transactions pursuant to Rule 144A under the
Securities Act (“Rule 144A”) and in connection with each such sale, it has taken
or will take reasonable steps to ensure that the purchaser of the Securities is
aware that such sale is being made in reliance on Rule 144A; and

 

(iv)                              it has not solicited offers for, or offered or
sold, and will not solicit offers for, or offer or sell, the Securities as part
of its initial offering except outside of the United States in accordance with
the restrictions set forth in Annex D hereto.

 

(b)                                 Each Initial Purchaser acknowledges and
agrees that the Company and, for purposes of the “no registration” opinions to
be delivered to the Initial Purchasers pursuant to Sections

 

2

--------------------------------------------------------------------------------


 

6(f) and 6(g), counsel for the Company and counsel for the Initial Purchasers,
respectively, may rely upon the accuracy of the representations and warranties
of the Initial Purchasers, and compliance by the Initial Purchasers with their
agreements, contained in paragraph (a) above (including Annex D hereto), and
each Initial Purchaser hereby consents to such reliance.

 

(c)                                  The Company acknowledges and agrees that
the Initial Purchasers may offer and sell Securities to or through any affiliate
of an Initial Purchaser and that any such affiliate may offer and sell
Securities purchased by it to or through any Initial Purchaser.

 

(d)                                 The Antero Entities acknowledge and agree
that each Initial Purchaser is acting solely in the capacity of an arm’s length
contractual counterparty to the Antero Entities with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or fiduciary to, or an
agent of, the Antero Entities or any other person.  Additionally, neither the
Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction.  The Antero Entities shall consult with
their own advisors concerning such matters and shall be responsible for making
their own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company or the
Guarantors with respect thereto.  Any review by the Representative or any
Initial Purchaser of the Company, the Guarantors and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representative or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company, the
Guarantors or any other person.

 

2.                                      Payment and Delivery.  Payment for and
delivery of the Securities will be made at the offices of Vinson & Elkins
L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas 77002 at 10:00 A.M., New
York City time, on December 21, 2016, or at such other time or place on the same
or such other date, not later than the fifth business day thereafter, as the
Representative and the Company may agree upon in writing.  The time and date of
such payment and delivery is referred to herein as the “Closing Date.”

 

(a)                                 Payment for the Securities shall be made by
wire transfer in immediately available funds to the account(s) specified by the
Company to the Representative against delivery to the nominee of The Depository
Trust Company (“DTC”), for the account of the Initial Purchasers, of one or more
global notes representing the Securities (collectively, the “Global Note”), with
any transfer taxes payable in connection with the sale of the Securities duly
paid by the Company.

 

3.                                      Representations and Warranties of the
Antero Entities.  The Antero Entities jointly and severally represent and
warrant to each Initial Purchaser that:

 

(a)                                 Preliminary Offering Memorandum, Time of
Sale Information and Offering Memorandum.  The Preliminary Offering Memorandum,
as of its date, did not, the Time of Sale Information, at the Time of Sale, did
not, and at the Closing Date, will not, and the Offering Memorandum, in the form
first used by the Initial Purchasers to confirm sales of the Securities and as
of the Closing Date, will not, contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, that the Antero Entities make no representation or warranty with
respect to any statements or omissions made in reliance upon and in conformity
with information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum, which information is specified in the last sentence of
Section 7(b).

 

3

--------------------------------------------------------------------------------


 

(b)                                 Additional Written Communications.  The
Antero Entities (including their agents and representatives, other than the
Initial Purchasers in their capacity as such) have not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Antero Entities or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below) an “Issuer
Written Communication”) other than (i) the Preliminary Offering Memorandum,
(ii) the Offering Memorandum, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitute part of the Time of Sale Information and (iv) any electronic road
show or other written communications, in each case used in accordance with
Section 4(c).  Each such Issuer Written Communication, when taken together with
the Time of Sale Information at the Time of Sale, did not, and at the Closing
Date will not, contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Antero Entities make no representation and warranty with respect to any
statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication, which
information is specified in the last sentence of Section 7(b).

 

(c)                                  Incorporated Documents.  The documents
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum, when filed with the Commission, conformed or will conform,
as the case may be, in all material respects to the requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations of the Commission thereunder, as
applicable, and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(d)                                 Financial Statements.  The financial
statements and the related notes and supporting schedules thereto included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum present fairly the consolidated financial position of the
Company and its subsidiaries as of the dates indicated and the results of their
operations and the changes in their cash flows for the periods specified; such
financial statements have been prepared in conformity with generally accepted
accounting principles accepted in the United States applied on a consistent
basis throughout the periods covered thereby, except to the extent disclosed
therein.  The other financial information included or incorporated by reference
in each of the Time of Sale Information and the Offering Memorandum has been
derived from the accounting records of the Company and its subsidiaries and
presents fairly in all material respects the information shown thereby.  The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

 

(e)                                  No Material Adverse Change.  Since the date
of the most recent financial statements included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
not been any change in the capital stock or long-term debt of the Company or any
of its subsidiaries, or any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company or any of its subsidiaries on any
class of equity interests, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position or results of operations of the
Company and its subsidiaries taken as a whole; (ii) neither the Company nor any
of its subsidiaries has entered into any transaction or

 

4

--------------------------------------------------------------------------------


 

agreement that is material to the Company and its subsidiaries taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to the Company and its subsidiaries taken as a whole; (iii) neither the Company
nor any of its subsidiaries has sustained any material loss or interference with
its business from fire, explosion, flood or other calamity, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority; and (iv) neither the Company nor any of
its subsidiaries has issued or granted any securities, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum.

 

(f)                                   Organization and Good Standing.  The
Company and each of its subsidiaries have been duly organized and are validly
existing and in good standing under the laws of their respective jurisdictions
of organization, are duly qualified to do business and are in good standing in
each jurisdiction in which their respective ownership or lease of property or
the conduct of their respective businesses requires such qualification, and have
all power and authority necessary to own or hold their respective properties and
to conduct the businesses in which they are engaged, except where the failure to
be so qualified, in good standing or have such power or authority would not,
individually or in the aggregate, (A) have a material adverse effect on the
business, properties, management, financial position or results of operations of
the Company and its subsidiaries taken as a whole or (B) materially impair the
ability of the Antero Entities to perform their respective obligations under the
Transaction Documents (as defined below) (a “Material Adverse Effect”).  The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Schedule 3 to
this Agreement.

 

(g)                                  Capitalization.  The Company has an
authorized capitalization as set forth in each of the Time of Sale Information
and the Offering Memorandum under the heading “Capitalization”; and, except with
respect to (i) Antero Midstream Partners LP (in which the Company owns
32,929,378 common units and all of the subordinated units) and Antero Midstream
LLC, AR Water LLC and Antero Treatment LLC (all of the limited liability company
interests of which are owned by Antero Midstream Partners LP) and (ii) Antero
Exchange Properties LLC, the Company owns 100% of the equity interests of each
subsidiary of the Company, and all of the outstanding equity interests of each
subsidiary of the Company (other than those named in clauses (i) and (ii) of
this paragraph) has been duly and validly authorized and issued, are fully paid
and non-assessable and are owned directly or indirectly by the Company, free and
clear of any lien, charge, encumbrance, security interest, restriction on voting
or transfer or any other claim of any third party (“Liens”), except as described
in each of the Time of Sale Information and the Offering Memorandum.

 

(h)                                 Due Authorization.  Each of the Antero
Entities has or had, as applicable, full right, power and authority to execute
and deliver, as applicable, this Agreement, the Securities, the Indenture
(including each Guarantee of each of the Guarantors set forth therein), the
Exchange Securities (including the related Guarantees), and the Registration
Rights Agreement (collectively, the “Transaction Documents”) and to perform
their respective obligations hereunder and thereunder.

 

(i)                                     The Indenture.  The Indenture has been
duly authorized by each of the Antero Entities and, when duly executed and
delivered, will constitute a valid and legally binding agreement of each of the
Antero Entities enforceable against each of the Antero Entities in accordance
with its terms, except as enforceability may be limited (A) by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) by public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”).

 

5

--------------------------------------------------------------------------------


 

(j)                                    The Securities and the Guarantees.  The
Securities have been duly authorized for issuance and sale by the Company
pursuant to this Agreement and the Indenture and, when duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Guarantees have been duly authorized for issuance by each of
the Guarantors pursuant to this Agreement and the Indenture and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be valid and
legally binding obligations of each of the Guarantors, enforceable against each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(k)                                 The Exchange Securities.  On the Closing
Date, the Exchange Securities (including the related Guarantees) will have been
duly authorized for issuance by each of the Antero Entities and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement, will be duly and validly issued and outstanding
and will constitute valid and legally binding obligations of the Company, as
issuer, and each of the Guarantors, as guarantor, enforceable against each of
the Antero Entities in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

 

(l)                                     Purchase and Registration Rights
Agreements.  This Agreement has been duly authorized, executed and delivered by
each of the Antero Entities; and the Registration Rights Agreement has been duly
authorized by each of the Antero Entities and on the Closing Date will be duly
executed and delivered by each of the Antero Entities and, when duly executed
and delivered in accordance with its terms by each of the parties thereto, the
Registration Rights Agreement will constitute a valid and legally binding
agreement of each of the Antero Entities enforceable against each of the Antero
Entities in accordance with its terms, except as enforceability may be limited
by the Enforceability Exceptions.

 

(m)                             Descriptions of the Transaction Documents.  Each
Transaction Document conforms in all material respects to the description
thereof contained in each of the Time of Sale Information and the Offering
Memorandum.

 

(n)                                 No Violation or Default.  Neither the
Company nor any of its subsidiaries is (i) in violation of its charter or bylaws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any court or arbitrator or governmental or regulatory authority;
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(o)                                 No Conflicts.  The execution, delivery and
performance by each of the Antero Entities of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (including the
related Guarantees) and compliance by each of the Antero Entities with the terms
thereof, the application of the proceeds from the sale of the Securities as
described under “Use of Proceeds” in each of the Time of Sale Information and
the Offering Memorandum and the consummation of the transactions contemplated by
the Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any Lien upon any property or assets
of the Company or any of its subsidiaries

 

6

--------------------------------------------------------------------------------


 

pursuant to, any indenture, mortgage, deed of trust, loan agreement, license,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property, right or assets of the Company or any of
its subsidiaries is subject, (ii) result in any violation of the provisions of
the charter or bylaws or similar organizational documents of the Company or any 
of its subsidiaries or (iii) result in any violation of any law or statute or
any judgment, order, decree, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(p)                                 No Consents.  No consent, approval,
authorization or order of, or filing, registration or qualification (“consent”)
of or with any court or arbitrator or governmental or regulatory authority is
required for (i) the execution, delivery and performance by each of the Antero
Entities of each of the Transaction Documents to which each is a party, (ii) the
issuance and sale of the Securities (including the related Guarantees) and
compliance by each of the Antero Entities with the terms thereof, (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum, and (iv) the consummation of the transactions contemplated by the
Transaction Documents, except (A) such as have been, or prior to the Closing
Date, will be, obtained or made, (B) for such consents as may be required
(1) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers and (2) with respect to the
Exchange Securities (including the related Guarantees), under the Securities
Act, the Trust Indenture Act of 1939, as amended, and applicable state
securities laws as contemplated by the Registration Rights Agreement and (C) for
such consents which, if not obtained or made, would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(q)                                 Legal Proceedings.  Except as described in
each of the Time of Sale Information and the Offering Memorandum, there are no
legal, governmental or regulatory investigations, actions, suits or proceedings
pending to which the Company or any of its subsidiaries is or may be a party or
to which any property, right or asset of the Company or any of its subsidiaries
is or may be the subject that, individually or in the aggregate, if determined
adversely to the Company or any of its subsidiaries, could reasonably be
expected to have a Material Adverse Effect; and to the knowledge of the Antero
Entities, no such investigations, actions, suits or proceedings are threatened
or contemplated by any governmental or regulatory authority or by others.

 

(r)                                    Independent Accountants.  KPMG LLP, which
has certified certain financial statements of the Company and its subsidiaries,
is an independent public accounting firm with respect to the Company and its
subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

 

(s)                                   Reserve Data.  The oil and natural gas
reserve estimates of the Company and its subsidiaries as of December 31, 2013,
2014 and 2015 contained or incorporated by reference in the Preliminary Offering
Memorandum, the Time of Sale Information and the Offering Memorandum are derived
from reports that have been audited by DeGolyer and MacNaughton; and such
estimates fairly reflect, in all material respects, the oil and natural gas
reserves of the Company and its subsidiaries, at the dates indicated therein and
are in accordance, in all material respects, with Commission rules and
guidelines that are currently in effect for oil and gas producing companies
applied on a consistent basis throughout the periods covered.

 

(t)                                    Independent Petroleum Engineers. 
DeGolyer and MacNaughton has represented to the Company that it is, and the
Company believes it to be, independent petroleum engineers with

 

7

--------------------------------------------------------------------------------


 

respect to the Company and its subsidiaries for the periods set forth in the
Time of Sale Information and the Offering Memorandum.

 

(u)                                 Title to Real and Personal Property.  The
Company and its subsidiaries have good and marketable title to, or have valid
rights to lease or otherwise use, all items of real property and personal
property that are material to the respective businesses of the Company and its
subsidiaries, in each case free and clear of all Liens except those that (i) do
not materially interfere with the use made and proposed to be made of such
property by the Company and its subsidiaries or (ii) could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

(v)                                 Title to Intellectual Property.  The Company
and its subsidiaries own or possess adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(w)                               No Undisclosed Relationships.  No
relationship, direct or indirect, exists between or among the Company or any of
its subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Company or any of its subsidiaries, on the other hand,
that would be required by the Securities Act to be described in a registration
statement on Form S-1 to be filed with the Commission and that is not so
described in each of the Time of Sale Information and the Offering Memorandum.

 

(x)                                 Investment Company Act.  Neither the Company
nor any of its subsidiaries is, and after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”) or (ii) a “business development company” (as defined
in Section 2(a)(48) of the Investment Company Act).

 

(y)                                 Taxes.  The Company and its subsidiaries
have paid all federal, state, local and foreign taxes and filed all tax returns
required to be paid or filed through the date hereof; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum or
as would not, individually or in the aggregate, have a Material Adverse Effect,
there is no tax deficiency that has been, or could reasonably be expected to be,
asserted against the Company or any of its subsidiaries or any of their
respective properties or assets.

 

(z)                                  Licenses and Permits.  The Company and its
subsidiaries possess all licenses, certificates, permits and other
authorizations issued by, and have made all declarations and filings with, the
appropriate federal, state, local or foreign governmental or regulatory
authorities (“Permits”) that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in each of the Time of Sale Information and the Offering Memorandum, except
where the failure to possess or make the same would not, individually or in the
aggregate, have a Material Adverse Effect; and except as described in each of
the Time of Sale Information and the Offering Memorandum, neither the Company
nor any of its subsidiaries has received notice of any revocation or
modification of any such Permit or has any reason to believe that any such
Permit will not be renewed in the ordinary course.

 

8

--------------------------------------------------------------------------------


 

(aa)                          No Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its subsidiaries exists or, to
the knowledge of the Antero Entities, is contemplated or threatened, and the
Company is not aware of any existing or imminent labor disturbance by, or
dispute with, the employees of any of the Company’s or any of its subsidiaries’
contractors, except as could not be reasonably expected to have a Material
Adverse Effect.

 

(bb)                          Compliance With Environmental Laws.  Except as
described in each of the Time of Sale Information and the Offering Memorandum:
(i) the Company and its subsidiaries (x) are and, during the relevant time
periods specified in all applicable statutes of limitations, have been in
compliance with all applicable federal, state, local and foreign laws, rules,
regulations, requirements, decisions and orders relating to the protection of
human health or safety (to the extent such human health or safety protection is
related to exposure to hazardous or toxic substances or wastes, pollutants or
contaminants), the environment, natural resources, hazardous or toxic substances
or wastes, pollutants or contaminants (collectively, “Environmental Laws”),
(y) have received and are in compliance with all permits, licenses, certificates
or other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received any written notice of any actual or potential liability under or
relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, and have no knowledge of any event or
condition that would reasonably be expected to result in any such notice;
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of
(i) and (ii) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect; and
(iii) there are no proceedings that are pending or, to the knowledge of the
Antero Entities, threatened against the Company or any of its subsidiaries
alleging a material liability under any Environmental Laws in which a
governmental authority is also a party, other than such proceedings regarding
which it is reasonably believed no monetary sanctions of $100,000 or more will
be imposed.

 

(cc)                            Compliance With ERISA.  Each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and its affiliates has been maintained in compliance in
all material respects with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including, but not limited to, ERISA
and the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any such plan excluding transactions effected
pursuant to a statutory or administrative exemption, and transactions which,
individually or in the aggregate, would not have a Material Adverse Effect, and
no such plan is subject to the funding rules of Section 412 of the Code or
Section 302 of ERISA; and neither the Company nor any of its subsidiaries has
any reasonable expectation of incurring any liabilities under Title IV of ERISA.

 

(dd)                          Disclosure Controls.  The Company and its
subsidiaries maintain an effective system of disclosure controls and procedures
(as defined in Rule 13a-15(e) of the Exchange Act) that is designed to ensure
that information required to be disclosed by the Company and its subsidiaries in
reports that the Company files or submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
Commission’s rules and forms, including controls and procedures designed to
ensure that such information is accumulated and communicated to the Company’s
management, including its principal executive officer(s) and principal financial
officer(s), as appropriate to allow timely decisions regarding required
disclosure to be made.  The Company’s disclosure controls and procedures are
effective in all material respects to perform the functions for which

 

9

--------------------------------------------------------------------------------


 

they were established. The Company and its subsidiaries have carried out
evaluations of the effectiveness of their disclosure controls and procedures as
required by Rule 15d-15(b) of the Exchange Act.

 

(ee)                            Accounting Controls.  The Company and its
subsidiaries maintain systems of “internal control over financial reporting” (as
such term is defined in Rule 15d-15(f) of the Exchange Act) that complies with
the requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive officer(s) and principal
financial officer(s), to provide reasonable assurance regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States, including, but not limited to, internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit preparation of the
Company’s consolidated financial statements in conformity with U.S. generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences; and (v) interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the Time of Sale Information and the Offering
Memorandum is prepared in accordance with the Commission’s rules and guidelines
applicable thereto.  As of the date of the most recent balance sheet of the
Company and its consolidated subsidiaries reviewed or audited by KPMG LLP, there
were no material weaknesses or significant deficiencies in the Company’s
internal controls.

 

(ff)                              Insurance.  The Company and its subsidiaries
have insurance covering their respective properties, operations, personnel and
businesses, which insurance is in reasonable amounts and insures against such
losses and risks as are reasonably adequate to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

 

(gg)                            No Unlawful Payments.  Neither the Company nor
any of its subsidiaries nor, to the knowledge of each of the Antero Entities,
any director, officer, agent, employee or other person associated with or acting
on behalf of the Company or any of its subsidiaries has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee ,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under  the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption law; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including, without limitation, any  rebate, payoff, influence
payment, kickback or other unlawful or improper payment or benefit.  The Company
and its subsidiaries have instituted, maintain and enforce, and will continue to
maintain and enforce, policies and procedures designed to promote and ensure
compliance with all applicable anti-bribery and anti-corruption laws.

 

10

--------------------------------------------------------------------------------


 

(hh)                          Compliance with Money Laundering Laws.  The
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the applicable money laundering statutes of all
jurisdictions where the Company or any of its subsidiaries conducts business,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency (collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Antero
Entities, threatened.

 

(ii)                                  No Conflicts with Sanctions Laws.  Neither
the Company, any of its subsidiaries or, to the knowledge of the Antero
Entities, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject  or target of Sanctions, including, without
limitation, Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and none of the Antero Entities will directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject or target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country or (iii) in any other manner that will
result in a violation by any person (including any person participating in the
transaction, whether as underwriter, initial purchaser, advisor, investor or
otherwise) of Sanctions.  For the past five years, the Company and its
subsidiaries have not knowingly engaged in, are not now knowingly engaged in and
will not engage in any dealings or transactions with any person that at the time
of the dealing or transaction is or was the subject or the target of Sanctions
or with any Sanctioned Country.

 

(jj)                                Solvency.  On and immediately after the
Closing Date, the Company and its subsidiaries (after giving effect to the
issuance of the Securities and the other transactions related thereto as
described in each of the Time of Sale Information and the Offering Memorandum)
will be Solvent.  As used in this paragraph, the term “Solvent” means, with
respect to a particular date, that on such date (i) the present fair market
value (or present fair saleable value) of the assets of the Company and its
subsidiaries are not less than the total amount required to pay the liabilities
of the Company and its subsidiaries on their total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company and its subsidiaries are able to realize upon their
assets and pay their debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement, the Time of Sale Information and the Offering Memorandum, the
Company and its subsidiaries are not incurring debts or liabilities beyond their
ability to pay as such debts and liabilities mature; and (iv) the Company and
its subsidiaries are not a defendant in any civil action that would result in a
judgment that the Company and its subsidiaries are or would become unable to
satisfy.

 

(kk)                          No Restrictions on Subsidiaries.  Except as
disclosed in the Time of Sale Information and the Offering Memorandum, no
subsidiary of the Company is currently prohibited,

 

11

--------------------------------------------------------------------------------


 

directly or indirectly, under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such subsidiary’s capital stock, from repaying to the
Company any loans or advances to such subsidiary from the Company or from
transferring any of such subsidiary’s properties or assets to the Company or any
other subsidiary of the Company.

 

(ll)                                  No Broker’s Fees.  Neither the Company nor
any of its subsidiaries is a party to any contract, agreement or understanding
with any person (other than this Agreement) that would give rise to a valid
claim against any of them or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

 

(mm)                  Rule 144A Eligibility.  On the Closing Date, the
Securities will not be of the same class as securities listed on a national
securities exchange registered under Section 6 of the Exchange Act or quoted in
an automated inter-dealer quotation system; and each of the Preliminary Offering
Memorandum and the Offering Memorandum, as of its respective date, contains or
will contain all the information that, if requested by a prospective purchaser
of the Securities, would be required to be provided to such prospective
purchaser pursuant to Rule 144A(d)(4) under the Securities Act.

 

(nn)                          No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) has, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.

 

(oo)                          No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

 

(pp)                          Securities Law Exemptions.  Assuming the accuracy
of the representations and warranties of the Initial Purchasers contained in
Section 1(b) (including Annex D hereto) and their compliance with their
agreements set forth therein, it is not necessary, in connection with the
issuance and sale of the Securities to the Initial Purchasers and the offer,
resale and delivery of the Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum, to register the Securities under the Securities Act or to qualify
the Indenture under the Trust Indenture Act.

 

(qq)                          No Stabilization.  Neither the Company nor any of
the Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

(rr)                                Statistical and Market Data.  Nothing has
come to the attention of the Company that has caused the Company to believe that
the statistical and market-related data included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum is not based on
or derived from sources that are reliable and accurate in all material respects.

 

12

--------------------------------------------------------------------------------


 

(ss)                              Sarbanes-Oxley Act.  There is and has been no
failure on the part of the Company or any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith applicable to the Company, including
Section 402 related to loans and Sections 302 and 906 related to certifications.

 

Any certificate signed by any officer of an Antero Entity and delivered to the
Representative or counsel for the Initial Purchasers in connection with this
Agreement or the consummation of the transactions contemplated hereby shall be
deemed a representation and warranty by such Antero Entity, as to matters
covered thereby, to each Initial Purchaser.

 

4.                                      Further Agreements of the Antero
Entities.  Each of the Antero Entities jointly and severally covenants and
agrees with each Initial Purchaser that:

 

(a)                                 Delivery of Copies.  The Company will
deliver, without charge, to the Initial Purchasers as many copies of the
Preliminary Offering Memorandum, any other Time of Sale Information, any Issuer
Written Communication and the Offering Memorandum (including all amendments and
supplements thereto) as the Representative may reasonably request.

 

(b)                                 Offering Memorandum, Amendments or
Supplements.  Before finalizing the Offering Memorandum or making or
distributing any amendment or supplement to any of the Time of Sale Information
or the Offering Memorandum or filing with the Commission any document that will
be incorporated by reference therein, the Company will furnish to the
Representative and counsel for the Initial Purchasers a copy of the proposed
Offering Memorandum or such amendment or supplement or document to be
incorporated by reference therein for review, and will not distribute any such
proposed Offering Memorandum, amendment or supplement or file any such document
with the Commission to which the Representative reasonably objects.

 

(c)                                  Additional Written Communications.  Before
making, preparing, using, authorizing, approving or referring to any Issuer
Written Communication, the Antero Entities will furnish to the Representative
and counsel for the Initial Purchasers a copy of such written communication for
review and will not make, prepare, use, authorize, approve or refer to any such
written communication to which the Representative reasonably objects.

 

(d)                                 Notice to the Representative.  The Company
will advise the Representative promptly, and confirm such advice in writing,
(i) of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances existing when such Time of Sale Information, Issuer Written
Communication or the Offering Memorandum is delivered to a purchaser, not
misleading; and (iii) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and the Company will use its reasonable best efforts to prevent the
issuance of any such order preventing or suspending the use of any of the Time
of Sale Information, any Issuer Written Communication or the Offering Memorandum
or suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Time of Sale Information.  If at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
to comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Time of Sale Information will comply with law.

 

(f)                                   Ongoing Compliance of the Offering
Memorandum.  If at any time prior to the completion of the initial offering of
the Securities (i) any event shall occur or condition shall exist as a result of
which the Offering Memorandum as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will as soon as practicable notify
the Initial Purchasers thereof and forthwith prepare and, subject to paragraph
(b) above, furnish to the Initial Purchasers such amendments or supplements to
the Offering Memorandum (or any document to be filed with the Commission and
incorporated by reference therein) as may be necessary so that the statements in
the Offering Memorandum as so amended or supplemented (including such document
to be incorporated by reference therein) will not, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
be misleading or so that the Offering Memorandum will comply with law.

 

(g)                                  Blue Sky Compliance.  The Company will
qualify the Securities for offer and sale under the securities or Blue Sky laws
of such jurisdictions as the Representative shall reasonably request and will
continue such qualifications in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation, limited
partnership, limited liability company or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(h)                                 Clear Market.  During the period from the
date hereof through and including the date that is 60 days after the date
hereof, each of the Antero Entities will not, without the prior written consent
of the Representative, offer, sell, contract to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any of the Guarantors and
having a tenor of more than one year.

 

(i)                                     Use of Proceeds.  The Company will apply
the net proceeds from the sale of the Securities as described in each of the
Time of Sale Information and the Offering Memorandum under the heading “Use of
Proceeds.”

 

(j)                                    Supplying Information.  While the
Securities remain outstanding and are “restricted securities” within the meaning
of Rule 144(a)(3) under the Securities Act, each of the Antero Entities will,
during any period in which the Company is not subject to and in compliance with
Section 13 or 15(d) of the Exchange Act, furnish to holders of the Securities
and prospective purchasers of the Securities designated by such holders, upon
the request of such holders or such prospective purchasers, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

14

--------------------------------------------------------------------------------


 

(k)                                 DTC.  The Company will assist the Initial
Purchasers in arranging for the Securities to be eligible for clearance and
settlement through DTC.

 

(l)                                     No Resales by the Company.  The Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Securities that have been
acquired by any of them, except for Securities purchased by the Company or any
of its affiliates and resold in a transaction registered under the Securities
Act.

 

(m)                             No Integration.  Neither the Company nor any of
its affiliates (as defined in Rule 501(b) of Regulation D) will, directly or
through any agent, sell, offer for sale, solicit offers to buy or otherwise
negotiate in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

 

(n)                                 No General Solicitation or Directed Selling
Efforts.  None of the Company or any of its affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) will (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D without the prior written consent of the
Representative or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

(o)                                 No Stabilization.  Neither the Company nor
any of the Guarantors will take, directly or indirectly, any action designed to
or that could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Securities.

 

5.                                      Certain Agreements of the Initial
Purchasers.  Each Initial Purchaser hereby represents and agrees that it has not
and will not use, authorize use of, refer to, or participate in the planning for
use of, any written communication that constitutes an offer to sell or the
solicitation of an offer to buy the Securities other than (i) the Preliminary
Offering Memorandum and the Offering Memorandum, (ii) a written communication
that contains either (A) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (B) “issuer information” that was
included (including through incorporation by reference) in the Time of Sale
Information or the Offering Memorandum, (iii) any written communication listed
on Annex A or prepared pursuant to Section 4(c) above (including any electronic
road show), (iv) any written communication prepared by such Initial Purchaser
and approved by the Company in advance in writing or (v) any written
communication relating to or that contains the terms of the Securities and/or
other information that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum.

 

6.                                      Conditions of Initial Purchasers’
Obligations.  The obligation of each Initial Purchaser to purchase Securities on
the Closing Date as provided herein is subject to the performance by each of the
Antero Entities of their respective covenants and other obligations hereunder
and to the following additional conditions:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Antero Entities contained herein shall be
true and correct on the date hereof and on and as of the Closing Date; and the
statements of the Company, the Guarantors and their respective officers made in
any certificates delivered pursuant to this Agreement shall be true and correct
on and as of the Closing Date.

 

15

--------------------------------------------------------------------------------


 

(b)                                 No Downgrade.  Subsequent to the earlier of
(A) the Time of Sale and (B) the execution and delivery of this Agreement,
(i) no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the Company
or any of its subsidiaries by any “nationally recognized statistical rating
organization,” as such term is defined under Section 3(a)(62) under the Exchange
Act; and (ii) no such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
rating of the Securities or of any other debt securities or preferred stock
issued or guaranteed by the Company or any of its subsidiaries (other than an
announcement with positive implications of a possible upgrading).

 

(c)                                  No Material Adverse Change.  No event or
condition of a type described in Section 3(e) hereof shall have occurred or
shall exist, which event or condition is not described in each of the Time of
Sale Information (excluding any amendment or supplement thereto) and the
Offering Memorandum (excluding any amendment or supplement thereto), the effect
of which, in the judgment of the Representative, makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

 

(d)                                 Officer’s Certificate.  The Representative
shall have received on and as of the Closing Date a certificate of an executive
officer of the Company and of each Guarantor who has specific knowledge of the
Company’s or such Guarantor’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Memorandum and, to the knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct, (ii) confirming that the other representations and warranties of
the Antero Entities in this Agreement are true and correct and that the Antero
Entities have complied with all agreements and satisfied all conditions on their
part to be performed or satisfied hereunder at or prior to the Closing Date and
(iii) to the effect set forth in paragraphs (b) and (c) above.

 

(e)                                  Comfort Letters.  On the date of this
Agreement and on the Closing Date, KPMG LLP shall have furnished to the
Representative, at the request of the Company, letters, dated the respective
dates of delivery thereof and addressed to the Initial Purchasers, in form and
substance reasonably satisfactory to the Representative, containing statements
and information of the type customarily included in accountants’ “comfort
letters” to underwriters with respect to the financial statements and certain
financial information contained or incorporated by reference in each of the Time
of Sale Information and the Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to the Closing Date.

 

(f)                                   Opinion and 10b-5 Statement of Counsel for
the Antero Entities.  Vinson & Elkins L.L.P., counsel for the Antero Entities,
shall have furnished to the Representative, at the request of the Company, their
written opinion and 10b-5 statement, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex C hereto.

 

(g)                                  Opinion and 10b-5 Statement of Counsel for
the Initial Purchasers.  The Representative shall have received on and as of the
Closing Date an opinion and 10b-5 statement of Latham & Watkins LLP, counsel for
the Initial Purchasers, with respect to such matters as the Representative may
reasonably request, and such counsel shall have received such documents and
information as they may reasonably request to enable them to pass upon such
matters.

 

(h)                                 Reserve Letters.  On the date of this
Agreement and on the Closing Date, as the case may be, DeGolyer and MacNaughton
shall have furnished to the Representative, at the request of the Company, a
reserve report confirmation letter, dated the respective date of delivery
thereof and addressed

 

16

--------------------------------------------------------------------------------


 

to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in such letters to underwriters with respect to the reserve and other
operational information contained in the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum.

 

(i)                                     No Legal Impediment to Issuance.  No
action shall have been taken and no statute, rule, regulation or order shall
have been enacted, adopted or issued by any federal, state or foreign
governmental or regulatory authority that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities or the issuance of the Guarantees.

 

(j)                                    Registration Rights Agreement.  The
Initial Purchasers shall have received a counterpart of the Registration Rights
Agreement that shall have been executed and delivered by a duly authorized
officer of each of the Antero Entities.

 

(k)                                 DTC.  The Securities shall be eligible for
clearance and settlement through DTC.

 

(l)                                     Indenture and Securities.  The Indenture
shall have been duly executed and delivered by a duly authorized officer of the
Company, each of the Guarantors and the Trustee, and the Global Note shall have
been duly executed and delivered by a duly authorized officer of the Company and
duly authenticated by the Trustee.

 

(m)                             CFO’s Certificate.  At the time of execution of
this Agreement, the Representative shall have received from the chief financial
officer of the Company a certificate, in form and substance reasonably
satisfactory to the Representative (the “Initial CFO Certificate”), containing
statements with respect to certain financial information included or
incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum.  At the Closing Date, the Representative shall have
received from the chief financial officer of the Company a certificate (the
“Bring-Down CFO Certificate”) (i) stating, as of the date of the Bring-Down CFO
Certificate (or, with respect to matters involving changes or developments since
the respective dates as of which specified financial information is given in the
Offering Memorandum, as of a date not more than three days prior to the date of
the Bring-Down CFO Certificate), the conclusions and findings of the chief
financial officer with respect to the financial information and other matters
covered by the Initial CFO Certificate and (ii) confirming in all material
respects the conclusions and findings set forth in the Initial CFO Certificate.

 

(n)                                 Additional Documents.  On or prior to the
Closing Date, the Antero Entities shall have furnished to the Representative
such further certificates and documents as the Representative may reasonably
request.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

7.                                      Indemnification and Contribution.

 

(a)                                 Indemnification of the Initial Purchasers. 
Each of the Antero Entities jointly and severally agree to indemnify and hold
harmless each Initial Purchaser, its affiliates, selling agents, directors and
officers and each person, if any, who controls such Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any and all losses, claims, damages and liabilities (including,
without limitation, legal fees and other expenses incurred in

 

17

--------------------------------------------------------------------------------


 

connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred), joint or several, that arise out of, or are
based upon, any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto) or any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
therein.

 

(b)                                 Indemnification of the Antero Entities. 
Each Initial Purchaser agrees, severally and not jointly, to indemnify and hold
harmless each of the Antero Entities, each of their respective directors and
officers and each person, if any, who controls any of the Antero Entities within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, any of the other Time of Sale
Information, any Issuer Written Communication or the Offering Memorandum (or any
amendment or supplement thereto), it being understood and agreed that the only
such information consists of the following: the second and third sentences of
the third paragraph and the paragraph regarding overallotment, stabilization
transactions and syndicate covering transactions under the caption “Plan of
Distribution” in the Preliminary Offering Memorandum, the Time of Sale
Information and the Offering Memorandum.

 

(c)                                  Notice and Procedures.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against any person in respect of
which indemnification may be sought pursuant to either paragraph (a) or
(b) above, such person (the “Indemnified Person”) shall promptly notify the
person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under paragraph (a) or
(b) above except to the extent that it has been materially prejudiced (through
the forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under paragraph (a) or (b) above.  If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person (who shall not, without the
consent of the Indemnified Person, be counsel to the Indemnifying Person) to
represent the Indemnified Person and any others entitled to indemnification
pursuant to this Section 7 that the Indemnifying Person may designate in such
proceeding and shall pay the fees and expenses of such proceeding and shall pay
the fees and expenses of such counsel related to such proceeding, as incurred. 
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary; (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person; (iii) the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or in addition to those available to the Indemnifying
Person; or (iv) the named parties in any such proceeding (including any
impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them.  It
is understood and agreed that the Indemnifying

 

18

--------------------------------------------------------------------------------


 

Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be reimbursed as they are incurred.  Any such
separate firm for any Initial Purchaser, its affiliates, selling agents,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Antero Entities, their respective directors and officers and any
control persons of the Antero Entities shall be designated in writing by the
Company.  The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment.  No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)                                 Contribution.  If the indemnification
provided for in paragraph (a) or (b) above is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Antero Entities on the one hand
and the Initial Purchasers on the other from the offering of the Securities or
(ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Antero
Entities on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Antero Entities on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities.  The relative
fault of the Antero Entities on the one hand and the Initial Purchasers on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or any Guarantor or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 

(e)                                  Limitation on Liability.  The Company, the
Guarantors and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in paragraph (d) above.  The amount paid or
payable by an Indemnified Person as a result of the losses, claims, damages and
liabilities referred to in paragraph (d) above shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses incurred
by such Indemnified Person in connection with any such action or claim. 
Notwithstanding the provisions of this Section 7, in no event shall an Initial
Purchaser be required to contribute any amount in excess of the amount by which
the total discounts and commissions received by such Initial Purchaser with
respect to the offering of the Securities exceeds the amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person

 

19

--------------------------------------------------------------------------------


 

guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.

 

(f)            Non-Exclusive Remedies.  The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified Person at law or in equity.

 

8.             Termination.  This Agreement may be terminated in the absolute
discretion of the Representative, by notice to the Company, if after the
execution and delivery of this Agreement and on or prior to the Closing Date
(i) trading generally shall have been suspended or materially limited on the New
York Stock Exchange or the over-the-counter market; (ii) trading of any
securities issued or guaranteed by the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Memorandum.

 

9.             Defaulting Initial Purchaser.  If, on the Closing Date, any
Initial Purchaser defaults on its obligation to purchase the Securities that it
has agreed to purchase hereunder, the non-defaulting Initial Purchasers may in
their discretion arrange for the purchase of such Securities by other persons
satisfactory to the Company on the terms contained in this Agreement.  If,
within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such
Securities, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting Initial
Purchasers to purchase such Securities on such terms.  If other persons become
obligated or agree to purchase the Securities of a defaulting Initial Purchaser,
either the non-defaulting Initial Purchasers or the Company may postpone the
Closing Date for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Initial
Purchasers may be necessary in the Time of Sale Information, the Offering
Memorandum or in any other document or arrangement, and the Company agrees to
promptly prepare any amendment or supplement to the Time of Sale Information or
the Offering Memorandum that effects any such changes.  As used in this
Agreement, the term “Initial Purchaser” includes, for all purposes of this
Agreement unless the context otherwise requires, any person not listed in
Schedule 1 hereto that, pursuant to this Section 9, purchases Securities that a
defaulting Initial Purchaser agreed but failed to purchase.

 

(a)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(b)           If, after giving effect to any arrangements for the purchase of
the Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that

 

20

--------------------------------------------------------------------------------


 

remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers.  Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that each of the Antero Entities will
continue to be liable for the payment of expenses as set forth in Section 10
hereof and except that the provisions of Section 7 hereof shall not terminate
and shall remain in effect.

 

(c)           Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Antero Entities or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.          Payment of Expenses.  Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, each of the
Antero Entities jointly and severally agree to pay or cause to be paid all costs
and expenses incident to the performance of their respective obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in that connection; (ii) the costs incident to the preparation
and printing of the Preliminary Offering Memorandum, any other Time of Sale
Information, any Issuer Written Communication and the Offering Memorandum
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s and the Guarantors’
counsel, independent accountants and independent reserve engineers; (v) the fees
and expenses incurred in connection with the registration or qualification and
determination of eligibility for investment of the Securities under the laws of
such jurisdictions as the Representative may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.

 

(a)           If (i) this Agreement is terminated pursuant to Section 8(ii),
(ii) the Company for any reason fails to tender the Securities for delivery to
the Initial Purchasers or (iii) the Initial Purchasers decline to purchase the
Securities for any other reason permitted under this Agreement, each of the
Antero Entities jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the fees and expenses of
their counsel) reasonably incurred by the Initial Purchasers in connection with
this Agreement and the offering contemplated hereby.

 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and any controlling persons referred to herein, and the
affiliates, officers and directors of each Initial Purchaser referred to in
Section 7 hereof.  Nothing in this Agreement is intended or shall be construed
to give any other person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any provision contained herein.  No purchaser of
Securities from any Initial Purchaser shall be deemed to be a successor merely
by reason of such purchase.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities

 

21

--------------------------------------------------------------------------------


 

and shall remain in full force and effect, regardless of any termination of this
Agreement or any investigation made by or on behalf of the Company, the
Guarantors or the Initial Purchasers.

 

13.          Certain Defined Terms.  For purposes of this Agreement, (a) except
where otherwise expressly provided, the term “affiliate” has the meaning set
forth in Rule 405 under the Securities Act; (b) the term “business day” means
any day other than a day on which banks are permitted or required to be closed
in New York City; (c) the term “subsidiary” has the meaning set forth in
Rule 405 under the Securities Act; and (d) the term “written communication” has
the meaning set forth in Rule 405 under the Securities Act.

 

14.          Compliance with USA Patriot Act.  In accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Company, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

 

15.          Miscellaneous.  Authority of the Representative.  Any action by the
Initial Purchasers hereunder may be taken by J.P. Morgan Securities LLC on
behalf of the Initial Purchasers, and any such action taken by J.P. Morgan
Securities LLC shall be binding upon the Initial Purchasers.

 

(a)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.  Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (917)-456-3534); Attention:
Catherine O’Donnell, with a copy (which shall not constitute notice) to: Ryan J.
Maierson, Esq., Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston,
Texas  77002 (fax: (713) 546-5401).  Notices to the Antero Entities shall be
given to them at 1615 Wynkoop Street, Denver, Colorado 80202, (fax: (303)
357-7299); Attention: Glen C. Warren, Jr., with a copy (which shall not
constitute notice) to: Matt Strock, Vinson & Elkins, L.L.P., First City Tower,
1001 Fannin Street, Suite 2500, Houston, TX 77002-6760, (fax: (713) 615-5650).

 

(b)           Governing Law.  This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

 

(c)           Counterparts.  This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.

 

(d)           Amendments or Waivers.  No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

 

(e)           Headings.  The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

[Signature Pages Follow]

 

22

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

 

Very truly yours,

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer, Regional Senior Vice

 

 

 

President and Treasurer

 

 

 

 

 

 

 

Guarantors:

 

 

 

 

 

AR OHIO LLC

 

 

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer, Regional Senior Vice

 

 

 

President and Treasurer

 

 

 

 

 

 

 

MONROE PIPELINE LLC

 

 

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Chief Administrative Officer, Regional Senior Vice

 

 

 

President and Treasurer

 

 

 

 

 

 

 

ANTERO EXCHANGE PROPERTIES LLC

 

 

 

 

 

 

 

By

/s/ Alvyn A. Schopp

 

 

Name:

Alvyn A. Schopp

 

 

Title:

Authorized Signatory

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted: December 7, 2016

 

J.P. Morgan Securities LLC

 

For itself and on behalf of the
several Initial Purchasers listed
in Schedule 1 hereto.

 

By: J.P. Morgan Securities LLC

 

By

/s/ Catherine R. O’Donnell

 

 

Authorized Signatory

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Initial Purchaser

 

Principal Amount

 

J.P. Morgan Securities LLC

 

360,000,000

 

Citigroup Global Markets Inc.

 

240,000,000

 

Total

 

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Guarantors

 

AR OHIO LLC
Monroe Pipeline LLC

Antero Exchange Properties LLC

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Subsidiaries of the Company

 

Entity Name

 

Jurisdiction of Incorporation or Formation

Antero Midstream Partners LP

 

Delaware

Antero Midstream LLC

 

Delaware

Antero Water LLC

 

Delaware

AR OHIO LLC

 

Delaware

Monroe Pipeline LLC

 

Delaware

Antero Treatment LLC

 

Delaware

Antero Exchange Properties LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX A

 

a.             Additional Time of Sale Information

 

1.             Term sheet containing the terms of the Securities, substantially
in the form of Annex B.

 

A-1

--------------------------------------------------------------------------------


 

ANNEX B

 

Pricing Term Sheet

 

[Attached]

 

B-1

--------------------------------------------------------------------------------


 

Pricing Term Sheet dated December 7, 2016

to Preliminary Offering Memorandum dated December 7, 2016

Strictly Confidential

 

ANTERO RESOURCES CORPORATION

 

5.000% SENIOR NOTES DUE 2025

 

PRICING TERM SHEET

 

DECEMBER 7, 2016

 

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”). The notes may not be offered or sold in the United
States or to U.S. persons except to qualified institutional buyers in reliance
on Rule 144A. You are hereby notified that sellers of the notes may be relying
on the exemption from the provisions of Section 5 of the Securities Act provided
by Rule 144A. Any sales of the notes outside the United States may only be made
in accordance with applicable selling restrictions.

 

The information in this term sheet supplements Antero Resources Corporation’s
preliminary offering memorandum dated December 7, 2016 (the “Preliminary
Offering Memorandum”) and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. This pricing term sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum.

 

Issuer:

 

Antero Resources Corporation

 

 

 

Size:

 

$600,000,000

 

 

 

Gross Proceeds:

 

$600,000,000

 

 

 

Form of Offering:

 

144A/Reg S with Registration Rights as set forth in the Preliminary Offering
Memorandum

 

 

 

Maturity:

 

March 1, 2025

 

 

 

Coupon:

 

5.000%

 

 

 

Price:

 

100% of face amount plus accrued interest, if any, from December 21, 2016

 

 

 

Spread to Treasury:

 

+271 basis points

 

 

 

Benchmark Treasury:

 

UST 2% due February 15, 2025

 

 

 

Interest Payment Dates:

 

March 1 and September 1, commencing March 1, 2017

 

 

 

Record Dates:

 

February 15 and August 15

 

 

 

Redemption Provisions:

 

 

 

 

 

First Call Date:

 

March 1, 2020

 

 

 

Make-Whole Call:

 

Before the first call date at redemption price equal to 100.0%% of the principal
amount thereof, plus the “Applicable Premium” as described in the Preliminary
Offering Memorandum, plus accrued

 

B-2

--------------------------------------------------------------------------------


 

 

 

and unpaid interest, if any, to the date of redemption then on or after the
following dates at the following redemption prices:

 

 

 

 

 

March 1, 2020: 103.750%
March 1, 2021: 102.500%
March 1, 2022: 101.250%
March 1, 2023: 100.000%

 

 

 

Redemption with Proceeds of Equity Offering:

 

On or prior to March 1, 2020, up to 35%% may be redeemed at 105.000%

 

 

 

Change of Control:

 

Put at 101.0% of principal plus accrued interest

 

 

 

Trade Date:

 

December 7, 2016

 

 

 

Settlement:

 

T+10; December 21, 2016

 

 

 

Denominations:

 

$2,000 and integral multiples of $1,000

 

 

 

CUSIP/ISIN:

 

144A: 03674X AG1 / US03674XAG16
Regulation S: U0018L AD2 / USU0018LAD20

 

 

 

Joint Book-Running Managers:

 

J.P. Morgan Securities LLC
Citigroup Global Markets Inc.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX C

 

Form of Opinion of Vinson & Elkins L.L.P.

 

(a)       Each of the Antero Entities is validly existing and in good standing
under the laws of the State of Delaware, with corporate or limited liability
company power and authority, as appropriate, necessary to own or hold their
respective properties and conduct their respective businesses as described in
each of the Time of Sale Information and the Offering Memorandum.

 

(b)       The Company owns 100% of the limited liability company interests in AR
OHIO LLC and Monroe Pipeline LLC, and all of the outstanding equity interests of
each of AR OHIO LLC and Monroe Pipeline LLC have been duly and validly
authorized and issued, are fully paid (to the extent required under their
limited liability company agreements) and non-assessable (except as such
nonassessability may be affected by Sections 18-607 and 18-804 of the Delaware
Limited Liability Company Act).

 

(c)        The Indenture has been duly authorized, executed and delivered by
each of the Antero Entities and, assuming due execution and delivery thereof by
the Trustee, constitutes the valid and legally binding agreement of each of the
Antero Entities, enforceable against each of the Antero Entities in accordance
with its terms, subject to the Enforceability Exceptions.

 

(d)       The Notes have been duly authorized, executed and delivered by the
Company and, when each global certificate representing the Notes has been duly
executed and authenticated as provided in the Indenture and the Notes have been
paid for as provided in the Purchase Agreement, will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture.

 

(e)        The Guarantees have been duly authorized by each of the Guarantors
and, when each global certificate representing the Notes has been duly executed
and authenticated as provided in the Indenture and the Notes have been paid for
as provided in the Purchase Agreement, will constitute valid and legally binding
obligations of each of the Guarantors, enforceable against each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(f)         The Exchange Securities described in the Registration Rights
Agreement (including the related Guarantees) have been duly authorized by the
Company and each of the Guarantors and, when duly executed, authenticated,
issued and delivered as contemplated by the Indenture and the Registration
Rights Agreement, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company, as issuer, and
each of the Guarantors, as guarantor, enforceable against the Company and each
of the Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.

 

(g)        The Purchase Agreement has been duly authorized, executed and
delivered by each of the Antero Entities.

 

(h)       The Registration Rights Agreement has been duly authorized, executed
and delivered by each of the Antero Entities and, when duly authorized, executed
and delivered by the other parties thereto, the Registration Rights Agreement
will constitute the valid and legally binding agreement of each of the Antero
Entities, enforceable against each of the Antero Entities in accordance with its
terms, subject to the Enforceability Exceptions.

 

(i) Each Transaction Document conforms in all material respects to the
description thereof

 

C-1

--------------------------------------------------------------------------------


 

contained in each of the Time of Sale Information and the Offering Memorandum.

 

(j)          The execution, delivery and performance by each of the Antero
Entities of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the related Guarantees) and
compliance by each of the Antero Entities with the terms thereof, the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party upon any property or assets of the Antero Entities pursuant to, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument filed or incorporated by reference as an exhibit to the
Incorporated Documents (collectively, the “Applicable Contracts”), (ii) result
in any violation of the provisions of the charter or bylaws or similar
organizational documents of the Company or any of its subsidiaries or
(iii) result in any violation of any Applicable Laws or, to our knowledge, any
judgment, order, decree, rule or regulation of any United States federal, New
York or Delaware state court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, have a Material Adverse Effect. With respect to clause (iii) above,
we express no opinion as to any federal or state securities or Blue Sky laws or
federal or state antifraud laws, rules or regulations.

 

(k)       No consent, approval, authorization or order of, or filing,
registration or qualification (“consent”) of or with any United States federal,
New York or Delaware state court or arbitrator or governmental or regulatory
authority is required for (i) the execution, delivery and performance by each of
the Antero Entities of each of the Transaction Documents to which it is a party,
(ii) the issuance and sale of the Securities (including the related Guarantees)
and compliance by each of the Antero Entities with the terms thereof, (iii) the
application of the proceeds from the sale of the Securities as described under
“Use of Proceeds” in each of the Time of Sale Information and the Offering
Memorandum and (iv) the consummation of the transactions contemplated by the
Transaction Documents, except (A) such as have been, or prior to the date
hereof, will be, obtained or made, (B) for such consents as may be required
(1) under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers and (2) with respect to the
Exchange Securities (including the related Guarantees), under the Securities
Act, the Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”),
and applicable state securities laws as contemplated by the Registration Rights
Agreement and (C) for such consents which, if not obtained or made, would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(1)       The statements included in each of the Time of Sale Information and
the Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations,” insofar as they refer to statements of law or legal
conclusions, are accurate in all material respects.

 

(m)   None of the Antero Entities is, and after giving effect to the offering
and sale of the Securities and the application of the proceeds thereof as
described in each of the Time of Sale Information and the Offering Memorandum,
none of them will be, required to register as an “investment company” within the
meaning of the Investment Company Act.

 

(n)       Assuming the accuracy of the representations, warranties and
agreements of the Company, the Guarantors and the Initial Purchasers contained
in the Purchase Agreement, it is not necessary, in connection with the issuance
and sale of the Securities to the Initial Purchasers and the initial resale and
delivery of the Securities by the Initial Purchasers in the manner contemplated
by the Purchase Agreement, the Time of Sale Information and the Offering
Memorandum, to register the sale or resale of

 

C-2

--------------------------------------------------------------------------------


 

the Securities under the Securities Act or to qualify the Indenture under the
Trust Indenture Act. We express no opinion, however, as to when or under what
circumstances any Securities initially sold by the Initial Purchasers may be
reoffered or resold.

 

(o)       The documents incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum (other than the financial statements and
other financial and reserve information contained therein, as to which we
express no opinion), when filed with the Securities and Exchange Commission (the
“Commission”), appeared on their face to comply as to form in all material
respects with the requirements of the Securities Act or Exchange Act and the
rules and regulations of the Commission thereunder, as applicable.

 

In addition, we have participated in conferences with representatives of the
Antero Entities and with representatives of their independent accountants and
independent reserve engineers and with the Initial Purchasers and their counsel
at which conferences the contents of the Time of Sale Information and the
Offering Memorandum (in each case, excluding the Incorporated Documents) and
related matters were discussed. Although we have not independently verified, are
not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the Time of Sale Information and the Offering
Memorandum (except as expressly provided in paragraphs (i) and (l) above), based
on the participation described above (relying as to factual matters with respect
to the determination of materiality to the extent we deem reasonable upon
statements of fact made to us by the Antero Entities), nothing has come to our
attention to cause us to believe that (i) the Time of Sale Information
(including the Incorporated Documents incorporated or deemed incorporated by
reference therein), at the Time of Sale (which we have assumed to be [ · ] p.m.,
New York time, on December [ · ], 2016), contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (ii) that the Offering Memorandum (including the
Incorporated Documents incorporated or deemed incorporated by reference
therein), as of its date and as of the date hereof, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In making the foregoing statement,
we express no comment or belief as to the financial statements (including the
related notes and schedules thereto), the other financial or accounting
information or the oil and natural gas reserve estimates contained in,
incorporated or deemed incorporated by reference in, or omitted from the Time of
Sale Information or the Offering Memorandum.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX D

 

Restrictions on Offers and Sales Outside the United States

 

In connection with offers and sales of Securities outside the United States:

 

(a)                                 Each Initial Purchaser acknowledges that the
Securities have not been registered under the Securities Act and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in transactions not
subject to, the registration requirements of the Securities Act.

 

(b)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

 

(i)             Such Initial Purchaser has offered and sold the Securities, and
will offer and sell the Securities, (A) as part of their distribution at any
time and (B) otherwise until 40 days after the later of the commencement of the
offering of the Securities and the Closing Date, only in accordance with
Regulation S under the Securities Act (“Regulation S”) or Rule 144A or any other
available exemption from registration under the Securities Act.

 

(ii)          None of such Initial Purchaser or any of its affiliates or any
other person acting on its or their behalf has engaged or will engage in any
directed selling efforts with respect to the Securities, and all such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

 

(iii)       At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

 

(iv)      Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

 

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

(c)                                  Each Initial Purchaser acknowledges that no
action has been or will be taken by the Company that would permit a public
offering of the Securities, or possession or distribution of any of the Time of
Sale Information, the Offering Memorandum, any Issuer Written Communication or
any other offering or publicity material relating to the Securities, in any
country or jurisdiction where action for that purpose is required.

 

D-1

--------------------------------------------------------------------------------


 

(d)                                 Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that it:

 

(i)                                     has only communicated or caused to be
communicated and will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
Section 21 of the United Kingdom Financial Services and Markets Act 2000 (the
“FSMA”)) received by it in connection with the issue or sale of any Securities
in circumstances in which Section 21(1) of the FSMA does not apply to the
Company or the Guarantors; and

 

(ii)                                  has complied and will comply with all
applicable provisions of the FSMA with respect to anything done by it in
relation to the Securities in, from or otherwise involving the United Kingdom.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Registration Rights Agreement

 

[To be provided supplementally]

 

--------------------------------------------------------------------------------